Mr. Justice Gary delivered the opinion of the Court. The appellee was shopping in the mammoth store of the appellant—bought some articles for which she paid. She had with her three girls of eleven to thirteen years of age, two of them her nieces. In the store was, or had been posted, a notice of a reward of two dollars for any person catching a thief—a notice of the dangerous influence of which the appellant probably became convinced, for before the trial of this cause it had been withdrawn. A “ saleslady ” who had served the appellee charged her with stealing two handkerchiefs, and, as a result, she was taken to the office of the manager, who exacted from her, and was paid, five dollars for the two handkerchiefs. The selling price of the handkerchiefs was not more than half a dollar each. Thus far there is no dispute. Whether she did steal the handkerchiefs; whether she acknowledged or denied that she did; whether she paid because of guilt, or because the girls with her were crying, are matters disputed: The appellant had the advantage of having the case presented to the jury by the instructions as one in which malice and want of probable cause, on the part of the appellant, were necessary elements of the cause of action by the appellee. But the case being one of arrest by a private person without process, such arrest could be justified only by proving the actual guilt of the appellee. Kindred v. Stitt, 51 Ill. 401. Whether such proof was made was, upon the conflicting evidence, a question for the jury, and the verdict is final. That the jury awarded exorbitant damages—$11,000— may be conceded, but is easily accounted for. The enormous extent of the premises occupied by the appellant, and of the business which it conducted, could not be concealed from a Chicago jury, and when its manager exacted from the appellee five times the price of the goods which she was charged with stealing, as a condition of liberty, the foundation for smart money was laid.. The appellee remitted $8,500 of the amount at the suggestion of the court, and judgment was entered for $2,500. We will not take time or space to review eight printed pages of the instructions; they were far more favorable to the appellant than the law will justify. There is no error, unless in the amount of damages. Shoplifting is a frequent crime, to which every possible check should be encouraged, but such checks should be such as not to offend the very common prejudice in favor of fair dealing. Fair v. Himmel, 50 Ill. App. 215. The judgment is affirmed.